department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number contact number fax number release date se t eo ra sin - date employer_identification_number legend year a m x y dear ------------ date and date requesting modifications of your income_tax exemption under sec_501 of the internal code the code you have provided us with the following information provisions of the a cooperative statute your articles of incorporation and bylaws provide for your operation on a not-for-profit cooperative basis for the mutual benefit of members your bylaws also provide that each member has one vote in all general meetings and that all operating margins collected from members in any given year shall be returned to them in the form of a capital credit allocation based upon their participation patronage in the cooperative since formation in year you have operated as a rural electric cooperative under the this refers to your letter dated date and supplemented by your letters dated you are exempt under sec_501 of the code and since inception you have you will provide satellite based internet services called the m service which you will page operated in providing electricity to member on a cooperative basis lately however there have been rapid changes in technology and the electric industry is integrating with the telecommunications industry due to advancement of technology to remain competitive in the industry and relevant to members as a utility service provider not just an electric wires company you propose to add in providing them with internet service on a cooperative basis secure under your agreement with the x x has a master distribution agreement of the service with y you are a member of x a national organization exempt under sec_501 of the code you will offer two types of dial-up internet service ------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- your functions will include installation of equipment service maintenance and billings and collections through separate operating divisions with existing and new member patrons to facilitate the separation of costs and expenses and the proper accounting of patronage margins you will organize business by separate operating divisions you will establish two separate operating divisions-electric division and communication division all electric energy and service sales will be conducted through the electric division the internet services will be conducted through the communications division you intend to become an internet service provider to current and new members of the cooperative allowing the surrounding rural communities access to all of the amenities of the internet each subscriber will be entitled to one vote and only one vote regardless of the number of divisions in which they participate at annual meetings and in other governance matters requiring member approval patronage allocations will be made to members from each division in which they participate based on their patronage of that particular division if a division experiences losses in any year the losses will be assigned to members of that division based on their participation you are a rural electric cooperative that has been granted tax-exempt status under sec_501 of the code the internet as well as the electric service will be conducted on a cooperative basis subscribers to the services will be given member status under your bylaws as a member you made the following representations in conjunction with this request page you have in the past and continue to satisfy the member income test requirements for exemption specified at sec_501 of the code with respect to prior tax years you filed all required forms return of organization exempt from income_tax and forms t exempt_organization business income_tax return for each major line of utility or related business you enter you will modify your articles of incorporation and bylaws as necessary to authorize the provision of such services you will modify your bylaws to a establish separate operating divisions and accounting for each major line of services in which the cooperative is engaged ie electric service and communication service c provide that each division eg electric and communications of the organization which is operated on a cooperative basis shall make patronage allocations to members based on their participation in that particular operating division b extend full membership and voting rights on a one member one vote basis to all customers subscribing to service through either of the operating divisions with members participating in more than one activity entitled to only one vote d provide that if an operating division incurs losses in one or more years losses shall be assigned on the books of the cooperative to participating members based on their patronage in the loss years and benevolent life_insurance association of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_501 c of the code provides that subparagraph a shall apply to mutual or cooperative electric company without taking into account any income received or accrued form qualified pole rentals or prepayment of certain loans from the provisions of the rural electrification act of e provide that no patronage margin allocations shall be made to members in an operating division until such members' prior year loss assignments from the pool have been offset with either their allocable margins from other pools in which they participate or if none are available subsequent year margin allocations from the loss pool sec_501 of the code provides for the exemption from federal_income_tax of revrul_72_36 1972_1_cb_151 set forth certain requirements that cooperative in 44_tc_305 acq 1966_1_cb_3 page three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative's business remain in the hands of the members patrons of the cooperative rather than with nonpatron equity investors in the cooperative democratic control of the cooperative is typically achieved by voting on a one-member one-vote basis the requirement of operation at cost is met if the cooperative's net_earnings or savings are distributed to the cooperative's patrons in proportion to the amount of business conducted with them companies must meet for exemption under sec_501 of the code these requirements include the following a cooperative must keep adequate_records of each member’s rights and interest in the assets of the organization the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member’s rights and interest may not be forfeited upon the withdrawal or termination of membership a cooperative must not retain more funds than it needs to meet current losses_and_expenses and upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years maintain a two-way radio system for the mutual benefit of its members and without profit the ruling states that the organization is similar to a mutual or cooperative telephone company in that a two-way radio communication system on a mutual basis is an organization whose purpose is similar in nature to a mutual telephone company the ruling held that the organization is a like organization and provided or more of its income is collected from members for the sole purpose of meeting losses_and_expenses it is exempt under sec_501 of the code water to its members on a cooperative basis may qualify for exemption from federal_income_tax as a like organization under sec_501 of the code prior to your proposed addition of another service to members you are engaged solely in furnishing electricity to them on cooperative basis for which you are a like organization exempt under sec_501 of the code see revrul_67_265 you now propose adding internet service to be provided to members also on a cooperative basis the internet service would provide members with a means to receive information from the internet network and to enable them to communicate with others in the network this service is similar to the communication system provided by the organization described n revrul_57_420 therefore as long as the internet service is conducted on a cooperative basis and that or more of its income is from members and used solely for meeting your losses_and_expenses your provision of the service would continue to qualify you as a like organization under sec_501 of the code revrul_67_265 1967_2_cb_205 holds that an association which furnishes light and revrul_57_420 1957_2_cb_308 described an organization formed to provide and your current exemption is modified to include internet service in addition to your provision of electric energy and distribution services your provision of internet service to members on a cooperative basis is a like activity contemplated under sec_501 of the code based on the foregoing and your representations we rule on your rulings request a sec_2 your establishment of separate operating divisions for each major service electric and communication with separate patronage allocations for gains and losses in each will be consistent with cooperative operating principles page follows facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code telephone number are shown in the heading of this letter you should keep a copy for your permanent records your annual percent income test prescribed by sec_501 will be computed based on all approved like activities in the aggregate not on each separate function robert c harper jr manager exempt_organizations technical group this ruling is conditioned on the understanding that there will be no material_change in the if you have any questions about this ruling please contact the person whose name and sincerely
